       Case 2:19-cr-00219-EEF-JCW Document 74 Filed 12/17/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          *           CRIMINAL NO. 19-219

                  v.                               *           SECTION: “L”

 DAMIAN K. LABEAUD                                 *
   a/k/a Damian Kevin Lebeaud
   a/k/a Damien K. Lebeaud                         *
 LUCINDA THOMAS
 MARY WADE                                         *
 JUDY WILLIAMS
   a/k/a Judy Lagarde                              *
 DASHONTAE YOUNG
                                           *       *       *

                                     FINDINGS AND ORDER

       Considering the foregoing unopposed motion to continue the trial and pretrial conference

filed by the United States of America and the reasons set forth therein, THE COURT

SPECIFICALLY FINDS, pursuant to Title 18, United States Code, Section 3161(h)(7)(A), that

the ends of justice served by granting the requested continuance outweigh the best interest of the

public and the defendants in a speedy trial, because granting this continuance affords both parties

additional opportunities to resolve this matter short of trial.

       THE COURT FURTHER SPECIFICALLY FINDS, pursuant to Title 18, United States

Code, Section 3161(h)(7)(B)(i), that the failure to grant the requested continuance in this case

could result in a miscarriage of justice by not allowing the defendants the opportunity to resolve

this matter and could have adverse implications at sentencing for the defendants.

       ACCORDINGLY, it is hereby ORDERED that the trial in this matter is continued

                                                      March
from December 30, 2019, until the ________ day of _______________, 2020 at ______ A.M.,

and the pre-trial conference is continued from December 23, 2019, until the ______ day of

    March
_______________, 2020 at _________ P.M. In accordance with the provisions of Title 18,
      Case 2:19-cr-00219-EEF-JCW Document 74 Filed 12/17/19 Page 2 of 2



United States Code, Section 3161, this Court finds that the period of delay resulting from the

granting of this continuance should be excluded under the provisions of the Speedy Trial Act.

                                                        December
       New Orleans, Louisiana, this __________ day of _____________, 2019.




                                            _____________________________________
                                            HONORABLE ELDON E. FALLON
                                            UNITED STATES DISTRICT JUDGE




                                               2
